Citation Nr: 1827456	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  09-26 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for small intestine/colon cancer.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. N. Quarles, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to February 1969 and from May 1969 to February 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The claim is now properly before the RO in Roanoke, Virginia.  In July 2014 and April 2014, the Board remanded the claim on appeal for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, the appeal must be remanded once again.  The Veteran argues that his diagnosis of small intestine/colon cancer and surgery to his small intestine are a result of his active service.  He has presented several theories of entitlement: 1) the cancer, and subsequent surgery were the result of a fall injury to his abdomen in 1976; 2) the cancer and surgery were the result of exposure to radiation in service; and 3) the cancer and surgery were the result of exposure to Agent Orange in service.

The Veteran was most recently afforded a VA examination in June 2017 to assess the nature and etiology of his small intestine/colon cancer.  However, the Board finds the examination inadequate for adjudication.  The examiner opined that the Veteran's polyps detected in 2005 and the small intestine/colon cancer detected in 2006 were not caused by active service or Agent Orange.  The examiner's rationale was one sentence, providing, the "Veteran was enlisted until 1990 and was hospitalized in 1976 with blunt abdominal trauma but subsequent workup was non-revealing."  The examiner failed to provide an adequate rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The examiner also failed to address the Veteran's in-service complaints of gastrointestinal complaints in his service treatment records or the March 2006 report from the National Naval Medical Center as directed.  

The prior remand also directed the RO to obtain all ongoing VA treatment records from the Washington, DC VAMC dating since June 8, 2010 and to provide documentation if obtaining any records were unsuccessful.  There were no additional VA treatment records added to the record subsequent to the June 2015 Board remand.  

The prior remand also directed the RO to acquire a dose estimate from the Under Secretary for Health for a dose estimate.  The Board notes the RO did contact the Navy Environmental Health Center Detachment Naval Dosimetry Center and received a negative response for reports of occupational exposure to ionizing radiation.  However, evidence in the record potentially supports the Veteran's contention of exposure to radiation while aboard the Richmond K. Turner DLG20 because it was a nuclear testing chip.  A February 2008 deferred rating decision noted that ship history of the Richmond K. Turner DLG20 indicated that the vessel was a missile support ship which was reassigned to a search and rescue destroyer unit in the Tonkin Gulf in 1965; and from October 1966 to March 1967, it was deployed to Southeast Asia.  Evidence of atomic warheads was also noted.  To date, the Veteran's information has not been provided to the Under Secretary for Health for a dose estimate.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the Board's remand order.  Stegall v. West, 11 Vet. App. at 270-71 (1998).  As prior remand orders were not complied with, and in accordance with Stegall, remand for full compliance with the Board's prior remand is warranted.  In this case, the Board finds that this claim must be sent back again for further development, to include an addendum opinion which addresses the questions asked in the prior remand.



Accordingly, the case is REMANDED for the following action:

1.  Ensure development of the claim for service connection for small intestine/colon cancer in accordance with 38 C.F.R. § 3.311(a)(2)(iii) and consistent with VA Adjudication Manual, M21-1MR, Part IV.ii.1.C.  This should include obtaining a dose estimate, to the extent feasible, from the Under Secretary for Health and then, if appropriate, forwarding the dose estimate to the Under Secretary for Benefits pursuant to 38 C.F.R. § 3.311(c).

Information provided in this request should reflect the February 2008 deferred rating decision, noting that ship history of the Richmond K. Turner DLG20 indicated that the vessel was a missile support ship which was reassigned to a search and rescue destroyer unit in the Tonkin Gulf in 1965; and from October 1966 to March 1967, it was deployed to Southeast Asia.  Evidence of atomic warheads was also noted.  

2.  Ask the Veteran to identify all sources of treatment for his small intestine/colon cancer and obtain these additional records.  Also obtain all ongoing VA treatment records from the Washington, DC VAMC dating since June 8, 2010.  If efforts to obtain any identified records prove unsuccessful, this should be documented in the claim file, and the Veteran and his representative informed in writing so that they may submit any such records for review.

3.  Obtain a medical opinion from the June 2017 VA examiner, and if that examiner is unavailable, obtain a medical opinion from an oncologist or other qualified physician to determine the nature and etiology of the Veteran's small intestine/colon cancer.  The examiner must review the electronic claims files in Virtual VA and VBMS and a copy of this REMAND in conjunction with the examination and notation that such review has occurred must be documented.  If it is determined that a VA examination is necessary, this should be accomplished.  Following a review of the record, the examiner should address the following questions:

The examiner is requested to address:

a. Does the Veteran have a history of colon cancer?  Does the Veteran have a history of small intestine cancer?  Please provide any and all diagnoses associated with the colon and small intestine.

b. Is it at least as likely as not (a 50/50 probability or greater) that the Veteran developed a colon/small intestine disorder, including polyps initially detected during colonoscopy in February 2005, during service or as a result of his active service, including herbicide agent exposure?

The examiner should address the Veteran's 1976 fall injury and other gastrointestinal complaints in his service medical records, as well as notation in the 3/28/06 report from the National Naval Medical Center that "[t]he small intestine and mesentery segmental resection demonstrated acute serosities with fibrous adhesions, 1 LN negative for malignancy" and the March 2006 operation report that examination of the small bowel revealed a 4 x 6 cm area of mesentery with a loop of jejunum that was "firm and woody to the touch" with notation that the "area of mass was possibly suggestive of old mesenteric injury" and operative diagnoses of adenocarcinoma of the colon and likely traumatic injury to mesentery of mid jejunum with near-obstructing segment, secondary to internal hernia.

The examiner must explain the rationale for all opinions, citing to supporting clinical data and medical literature as deemed appropriate.  If the examiner concludes that the claimed disability is unrelated to the Veteran's in-service abdominal trauma and exposure to herbicides, he or she should explain why that is the case. 

4.  After completing the requested action and any additional development deemed appropriate, readjudicate the issue of entitlement to service connection for small intestine/colon cancer.  If the benefit sought on appeal remains denied, the appellant and his representative should be furnished a fully responsive SSOC and afforded a reasonable opportunity for response.  

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




